Citation Nr: 1818154	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-14 558	)	DATE
	)
	)

On appeal from the
Buffalo Education Center of the Department of Veterans Affairs Regional Office in 
Buffalo, New York

THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).  

(The issues of entitlement to initial increased ratings for posttraumatic stress disorder with unspecified depressive disorder, right knee strain, and status post excision, left thumb globus tumor, will be addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Halmon L. Banks, III, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. H.C.




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1983 to January 1989 and from January 1989 to January 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  The case was previously before the Board in October 2015 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's October 2015 remand, the claim for eligibility for VRAP is inextricably intertwined with the Veteran's attempt to reopen his claim for an upgraded character of discharge for VA purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  In this regard, a June 1993 Administrative Decision found the Veteran's character of discharge for the period of service from December 22, 1983 to January 19, 1989, was considered to be under honorable conditions for VA purposes, but the character of discharge for the period of service from January 20, 1989 to January 30, 1991, was considered to be under other than honorable conditions for VA purposes, and a bar to VA benefits.  In a December 2017 Administrative Decision, the Veteran's character of discharge for the period of service from January 20, 1989 to January 30, 1991, was again considered under other than honorable conditions for VA purposes, and a bar to VA benefits.  

In October 2013, the Veteran submitted a DD Form 293 (Application for the Review of Discharge or Dismissal from the Armed Forces of the United States) to the Naval Discharge Review Board (NDRB) for a discharge upgrade request in April 2014 for his period of service from January 20, 1989 to January 30, 1991.  In January 2014, the NDRB indicated that it could not review the characterization of his discharge, as it was issued over 15 years prior.  The NDRB advised the Veteran to instead petition the Board for Correction of Naval Records (BCNR), and an application form (DD Form 149) was enclosed.  While a copy of a completed DD Form 149 is not of record, in his February 2018 VA Form 9, the Veteran stated that his character of discharge from the Navy was "still being challenged."  On remand, the Veteran should be afforded an opportunity to submit any completed DD Form 149 and response received.  The AOJ should assist the Veteran in this regard, and if appropriate, contact the BCNR to determine whether an upgraded discharge was rendered.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit a copy of any completed DD Form 149 submitted to the Board for Correction of Naval Records (BCNR) following the January 2014 response from the Naval Discharge Review Board (NDRB).

2. Take appropriate action to determine whether the BCNR granted the Veteran an upgraded discharge for his period of service from January 20, 1989 to January 30, 1991, to include contacting the appropriate service department and/or record storage facility, with a request that they provide any and all information available regarding the character of, to include any upgrade to, the Veteran's discharge from service.  The claims file should document the steps taken and the Veteran should be notified of any negative response in accordance with 38 C.F.R. § 3.159(e).  

3. Then, after taking any additional development deemed necessary, readjudicate the claim on appeal, and furnish the Veteran and his attorney a Supplemental Statement of the Case, as appropriate.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




